internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-159508-02 date date re request for an extension of time to make a regulatory election parent subsidiary subsidiary x dear this letter responds to a letter submitted by parent on behalf of subsidiary and subsidiary hereinafter subsidiary and subsidiary are collectively referred to as taxpayer dated x requesting a letter_ruling under sec_301_9100-3 of the procedure and administration regulations to extend the time to make the election provided under notice_2001_70 2001_2_cb_437 not to apply the mid-quarter depreciation convention rules to property placed_in_service in the taxable_year that included date as discussed during a telephone conversation with of our office on date we believe that taxpayer’s request falls under notice_2003_45 2003_29_irb_86 notice_2003_45 amplifies notice_2001_70 and notice_2001_74 2001_2_cb_551 by providing that a taxpayer qualifying under either notice who filed a timely federal tax_return for the taxable_year that includes date but failed to make the election provided under notice_2001_70 or notice_2001_74 is granted an automatic_extension until date to amend its federal tax_return for the taxable_year that includes date and any subsequent taxable years in order to make the election under notice_2001_70 or notice_2001_74 and reflect any necessary adjustments resulting from the election based solely on the information provided in taxpayer’s request we believe that this request falls under notice_2003_45 plr-159508-02 accordingly we will not rule on taxpayer’s request we have attached a copy of notice_2003_45 we are taking steps to refund taxpayer’s user fees and they will be returned under separate cover we are sending a copy of this letter to the appropriate internal_revenue_service official in the operating division that has examination jurisdiction of parent’s federal tax returns if you have any questions regarding this matter contact at sincerely yours kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries attachment copy of notice_2003_45
